DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 23 DEC 2021 election (REM page 8) without traverse of Species V, claims 1-14, is acknowledged.
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Cf. 21 DEC 2021 Requirement for Restriction/Election.
Continuity Information
The instant application is a continuation of 15840251, now U.S. Patent Number 10748914, which is a division of 14958182, filed 3 DEC 2015, now US Patent 9876018.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10 AUG 2020, 3 DEC 2020, 14 APR 2021, and 3 SEP 2021 were filed before the mailing of a first Office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Preliminary Amendment
The preliminary amendment filed on 11 AUG 2021 complies with 37 CFR 1.98(a)(2).
Claim Objections
Failure to provide an antecedent basis for limitation terms may render a claim indefinite. Cf. MPEP § 2173.05(e). Sufficient antecedent bases do not exist for the following terms:

Typographical errors exist in the following claim language:
claim 1, line 7, replace “Y2O3” with “Y2O3”. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent Number 10748914 (below, “Thirteen”) as evidenced in or in view of Chavan et al. (US 20150303206; below, “Chavan” – 10 AUG 2020 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Thirteen discloses the claimed invention except for “over the substrate”.
Chavan, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], claims, teaches over a substrate (12 – c.f., [0015], [0017], claims 1, 6, 7, et seq.).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Thirteen as taught by Chavan. This is because: 1. such modification would involve well-known materials/processing; and/or 2. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Applicant is reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06.
RE 2, Thirteen discloses the claimed invention except for “the composite stack additionally comprises SiO2.”
Chavan, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], claims, teaches over a composite stack additionally comprises SiO2 (e.g., [0025]).
It would have been obvious … to modify the device of Thirteen as taught by Chavan. This is because: 1. such modification would involve well-known materials/processing; and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites, inter alia, “selected from the group consisting of are selected from among” and “the conductivity conductive capacitor electrode”. The recited portions render claim 3 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 3. Moreover, the recitations are amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portions and elements appearing earlier in independent claim 3 is not definite. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim. Claim 3 has been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and are rejected under 35 U.S.C. 103 as being unpatentable over Chavan as evidenced in or in view of Pandey et al.  (US 20150340372; below, “Pandey” – 10 AUG 2020 IDS noted reference). MPEP § 2143(A)-(G). The combined teachings of Chavan and Pandey render obvious the invention(s) described in claims 1 and 2.
RE 1, Chavan, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], claims, discloses a ferroelectric capacitor, comprising:

    PNG
    media_image1.png
    873
    482
    media_image1.png
    Greyscale
	two conductive capacitor electrodes (14, 40) having ferroelectric material there-between (30); and
a composite stack (33) comprising different composition non-ferroelectric metal oxides over the [sic] substrate (12); (see Pandey for: the different composition non-ferroelectric metal oxides being selected from among TiOx, AlOx, AI2O3, ScOx, SC2O3, ZrOx, YOx, Y2O3 [sic], MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx).
Chavan discloses the claimed invention except for the different composition non-ferroelectric metal oxides being selected from among TiOx, AlOx, AI2O3, ScOx, SC2O3, ZrOx, YOx, Y2O3 [sic], MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the noted metal oxides; since it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. Pandey’s ABSTRACT, paragraphs [0001] to [0093], especially [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6.
It would have been obvious to one of ordinary skill in the art to modify Chavan as taught by Pandey so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007).
RE 2, modified Chavan discloses the ferroelectric capacitor of claim 1 wherein the composite stack additionally comprises SiO2 (e.g., [0025]). See motivation to combine and analysis above in the rejection of claim 1.
RE 3, insofar as definite, modified Chavan, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], claims, discloses a ferroelectric capacitor, comprising:
two conductive capacitor electrodes (14, 40) having ferroelectric metal-oxide material (30) there-between, the ferroelectric metal-oxide material (30) comprising one or more members 
non-ferroelectric material (e.g., 33) between at least one of the conductive capacitor electrodes (14, 40) and the ferroelectric metal-oxide material (30), the non-ferroelectric material (33) comprising a composite stack (see Pandey for: comprising at least two different non-ferroelectric metal oxide compositions selected from the group consisting of are selected from among TiOx, AlOx, Al2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx), the non-ferroelectric material (33) having an overall conductivity that is lower than the conductivity conductive capacitor electrode which the non-ferroelectric material (33) is more proximate.
It would have been obvious … to use the noted metal oxides; since it has been held to be within the general skill … to select a known material …. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. Pandey’s ABSTRACT, paragraphs [0001] to [0093], especially [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6.
It would have been obvious … to modify Chavan as taught by Pandey so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 4, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 3, wherein each of the capacitor electrodes (14, 40) independently comprises one or more materials selected from the group consisting of IrOx, SrRuO3, RuOx, LSCO, TiSix, TaSix, RuSix, WNxSiy, Ru, TiAlN, TaN, WNx, TiSixNy, TaSixNy, RuSixNy, and RuSixTiyNz (e.g., [0017], [0028]). See motivation to combine and analysis above in the rejection of claim 3.
RE 5, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 3, wherein each of the capacitor electrodes (14, 40) independently comprises one or more materials selected from the group consisting of RuOx, TiSix, TaSix, RuSix, Ru, TiAlN, TaN, TiSixNy, TaSixNy, and RuSixNy (e.g., [0017], [0028]). See motivation to combine and analysis above in the rejection of claim 3.
RE 6, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 3, wherein the non-ferroelectric metal oxide compositions are independently selected from the group consisting of TiOx, AlOx, ZrOx, MgOx, HfOx, and NbOx. (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 7, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is TiOx (e.g., Chavan’s 
RE 8, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is AlOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 9, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is NbOx.
RE 10, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is ZrOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 11, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is MgOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 12, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is HfOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 13, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 3, wherein the ferroelectric metal-oxide material (30) comprises one or more members of the group consisting of zirconium, zirconium oxide, hafnium, hafnium oxide, lead zirconium 
RE 14, insofar as definite, modified Chavan discloses the ferroelectric capacitor of claim 13, wherein at least one of the non-ferroelectric metal oxide compositions is NbOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
Claims 1-14 are rejected.
Conclusion
The prior art made of record and not relied upon, Visokay et al. (US 20140147940), is considered pertinent to applicants’ disclosure. Visokay does not teach, inter alia, a composite stack comprising at least two different non-ferroelectric metal oxide compositions selected from the group consisting of are selected from among TiOx, AlOx, Al2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx, the non-ferroelectric material having an overall conductivity that is lower than the conductivity conductive capacitor electrode which the non-ferroelectric material is more proximate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/WALTER H SWANSON/Primary Examiner, Art Unit 2815